

	

		II

		109th CONGRESS

		2d Session

		S. 2384

		IN THE SENATE OF THE UNITED STATES

		

			March 8, 2006

			Mr. Lott (for himself,

			 Ms. Landrieu, Mr. Cochran, Mr.

			 Vitter, Mr. Sessions, and

			 Mr. Shelby) introduced the following

			 bill; which was read twice and referred to the

			 Committee on Energy and Natural

			 Resources

		

		A BILL

		To require the Secretary of the Interior to offer the 181

		  Area of the Gulf of Mexico for oil and gas leasing and provide a portion of the

		  revenues from that leasing to producing States and coastal political

		  subdivisions.

	

	

		1.Short titleThis Act may be cited as the

			 Gulf Coast Protection and Restoration

			 Act of 2006.

		2.Offshore oil and

			 gas leasing in 181 Area of Gulf of Mexico

			(a)DefinitionsIn

			 this section:

				(1)181

			 AreaThe term 181 Area means the area identified in

			 map 15, page 58, of the Proposed Final Outer Continental Shelf Oil and Gas

			 Leasing Program for 1997–2002 of the Minerals Management Service.

				(2)Military

			 Mission LineThe term Military Mission Line means

			 the north-south line at 86°41′ W. longitude.

				(3)SecretaryThe

			 term Secretary means the Secretary of the Interior, acting through

			 the Minerals Management Service.

				(b)Lease

			 saleExcept as otherwise provided in this section, the Secretary

			 shall offer the 181 Area for oil and gas leasing pursuant to the Outer

			 Continental Shelf Lands Act (43 U.S.C. 1331 et seq.) as soon as practicable,

			 but not later than 1 year, after the date of enactment of this Act.

			(c)Excluded

			 areasIn carrying out subsection (b), the Secretary shall not

			 offer for oil and gas leasing—

				(1)any area east of

			 the Military Mission Line, unless the Secretary of Defense agrees in writing

			 before the area is offered for lease that the area can be developed in a manner

			 that will not interfere with military activities; or

				(2)any area that is

			 within 100 miles of the coastline of the State of Florida.

				(d)Leasing

			 ProgramThe 181 Area shall be offered for lease under this

			 section notwithstanding the omission of the 181 Area from any outer Continental

			 Shelf leasing program under section 18 of the Outer Continental Shelf Lands Act

			 (43 U.S.C. 1344).

			(e)Disposition of

			 revenues

				(1)DefinitionsIn

			 this subsection:

					(A)Coastal

			 political subdivisionThe term coastal political

			 subdivision has the meaning given the term in section 31(a) of the Outer

			 Continental Shelf Lands Act (43 U.S.C. 1356a(a)).

					(B)Producing

			 state

						(i)In

			 generalThe term producing State means a State that

			 has a coastal seaward boundary on the Gulf of Mexico and within 200 nautical

			 miles of the geographic center of a leased tract within the 181 Area.

						(ii)ExclusionThe

			 term producing State does not include a producing State described

			 in section 31(a)(9)(B) of the Outer Continental Shelf Lands Act (43 U.S.C.

			 1356a(a)(9)(B))).

						(C)Qualified outer

			 Continental Shelf revenuesThe term qualified outer

			 Continental Shelf revenues has the meaning given the term in section

			 31(a) of the Outer Continental Shelf Lands Act (43 U.S.C. 1356a(a)).

					(2)DisbursementOf

			 the qualified outer Continental Shelf revenues that are generated from leases

			 entered into in the 181 Area under this section, the Secretary shall, without

			 further appropriation, disburse to producing States and coastal political

			 subdivisions 50 percent of the qualified outer Continental Shelf revenues that

			 are generated from the 181 Area during each fiscal year.

				(3)Allocation

					(A)In

			 generalThe Secretary shall disburse and allocate funds made

			 available under this subsection to producing States and coastal political

			 subdivisions in accordance with section 31(b) of the Outer Continental Shelf

			 Lands Act (43 U.S.C. 1356a(b)).

					(B)Relation to

			 other disbursementsFunds disbursed under subparagraph (A) are in

			 addition to funds disbursed under paragraphs (1) and (3)(B) of section 31(b) of

			 the Outer Continental Shelf Lands Act (43 U.S.C. 1356a(b)).

					(4)Authorized

			 uses

					(A)In

			 generalA producing State or coastal political subdivision shall

			 use all amounts received under this subsection in accordance with all

			 applicable Federal and State laws, only for 1 or more of the following

			 purposes:

						(i)Any

			 of the purposes described in section 31(d)(1) of the Outer Continental Shelf

			 Lands Act (43 U.S.C. 1356a(d)(1)).

						(ii)Funding of

			 onshore infrastructure projects and public service needs.

						(iii)Projects and

			 activities for the mitigation of hazards, the production of energy, or

			 conservation, including educational or training programs or facilities.

						(iv)Payment of the

			 non-Federal share of the cost of any project or activity authorized to be

			 carried out under section 31 of that Act.

						(B)Coastal impact

			 assistance planIf a producing State or coastal political

			 subdivision of a producing State intends to use the amounts provided under this

			 subsection in a manner other than the manner specified in the coastal impact

			 assistance plan submitted by the producing State under section 31(c) of the

			 Outer Continental Shelf Lands Act (43 U.S.C. 1356a(d)(1)(B)), the Governor of

			 the producing State shall submit to the Secretary an amendment to the coastal

			 impact assistance plan.

					(C)LimitationSubsections

			 (b)(4)(D) and (d)(3) of section 31 of the Outer Continental Shelf Lands Act (43

			 U.S.C. 1356a) shall not apply to revenue generated from a leased tract located

			 in the 181 Area.

					

